Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
1, 3-10 and 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention is directed to a TWO-DIMENSIONAL CODE IMAGE GENERATION METHOD AND APPARATUS, STORAGE MEDIUM AND ELECTRONIC DEVICE.
Claims 1 and 10 are allowable over the prior art because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art that teaches either individually or in combination the following underlined limitations: “... wherein the performing structured processing on the initial two-dimensional code image according to the background image to obtain a structured two-dimensional code image comprises: performing preprocessing on the background image to transform it to a corresponding scattergram which is constituted by a pixel module composed of black pixels and a pixel module composed of white pixels and of which the image size is the same as that of the initial two-dimensional code image; identifying individual functional areas of the initial two-dimensional code image, determining an area in the individual functional areas where pixel change may be made, determining the amount of change of a pixel in the area where the pixel change may be made in comparison with the scattergram, and generating the structured two-dimensional code image after corresponding change.”
Dependent claims 3-9 and 12-20 are inherently allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA DIANE REINIER whose telephone number is (571)270-5082.  The examiner can normally be reached on M-Th 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BARBARA D REINIER/Primary Examiner, Art Unit 2672